Case 3:19-bk-30822             Doc 150        Filed 12/03/19 Entered 12/03/19 14:57:24                              Desc Main
                                             Document      Page 1 of 3



                                     l 1NlffD STATES BAN1'.RUPTCY COllRT

                                   SOl.'THERN DISTRICT or OI 110 (DAYTON l

   11'-i RE:                                                  *                            CASE NO. 19-30822

   TAGNETICS INC.                                             *                            CHAPTER 7

   INVOLl 1NTARY DEBTOR                                       *

                                    MOTION TO EXTEND RESPO~SF. TIME

                         FRO'.VI: Kenneth Ka~·ser, Ronald Earle~-. and Jonathan Hager



   Prose parties for the Tagnetics l11\t)luntary Banki1.1ptcy Case 19-30822 M,)\e this Court to grant a 1--l da)
   extension to the time alk1tted tl) the petitioning 1.-'.reditors fi.ir tiling response to Tag,11:'lics Applirntio11.for
   Allomcy Fl:'I:'.\ us ( ·0111pl:'11m1111:,· Damages [Doc. \:o. 13--l) entered lm No,emher 8. 2019.

   The Order Fi,ing Date fi.)f Filing Applil.'.ati\m for .\thm1e) Fee!> a~ CL,mpensatory Damages and Ordering
   Other 1\tatters [Doc. No. 120] set the response date as 1-l da:, s from Tag.net ics submittal \\ hich \\OU Id he
   December 2. 20 l 9. CL)nsidering \\ eeJ...ends and Holida:, s. On Saturda:, Nowmber 30. Kenneth Kayser had
   a medical emergenc:, that precluded him from consulting ,, ith ad, isors and other prose parties regarding
   a coordinated response to Tagnetics submittal. lie nl1tilied the Court of his condition by email at the
   earliest opportunit:, on Monda:, December 2.2019. The Court infimned him that he must file a Motion to
   E.,11:nd allowin!,! him time to recover and meet, ia phone\\ ith the other prose parties to complete and file
   a response to Tagnetics Application.

   In support of this Motion. the pro se parties state the folio\\ ing:

   Kenneth Kayser experienced a sudden onset of severe hearing loss on Saturday morning. November 30.
   This condition pre\'Cnted him from an~ , crbal communication including. a planned discussion ,, ith the
   other prose part) memhers on Sunda:, December I to finalize their response to be filed Monda:,
   December 2.2019. Subsequently Dr. Kayser ha~ undergone test,; and is under treatment by a specialist
   and impw\ ing. Fu11her tests and an \tRI are scheduled o, er the ne,t l\\l) ,,eeks.

   Prn sc parties were unable to finaliLc the response due to Dr. Kayser·s condition and his inabili1> to
   discuss \\·ith his council. The response needed to be discussed ,ia phone since the prose pai1ies do not
   Ii, c in close pro,imit~.

   The pro se partic~ request the Court consider these circumstaiKes and allo\\ the extension for an adequate
   response to Tagnetics Application.




   P.O. Bo, 115
                                                                                                                              ,•->,t,1wl

   Cata,, ba. VA 2-l070                                                                                                       i
                                                                                                                              r--r . ·~
   Email: drk,,J...a,ser_~1gm:1il.con1                                                                                        •
                                                                                                                              rec·~
                                                                                                                        "-'   :,,,"'-_::,-•'

                                                                                                                        U1
                                                                                                                        N
Case 3:19-bk-30822            Doc 150        Filed 12/03/19 Entered 12/03/19 14:57:24   Desc Main
                                            Document      Page 2 of 3


                                  /
                              I



    J5i)nathan Hager, pro e
    ✓



    842 Paint Bank Rd
    Salem, VA 24153

    Email: ctradr'a comcast.net


        'f<wioJJ f    ferfq-
    Ronald E. Earley, pro se
    6429 Winding Tree Drive
    New Carlisle, OH 45344

    Email: ronald.earley I (a l!mai !.com
Case 3:19-bk-30822          Doc 150      Filed 12/03/19 Entered 12/03/19 14:57:24                          Desc Main
                                        Document      Page 3 of 3




                                        CERTIFICATE OF SERVICE
    I hereby certify that on December 3, 2019, a copy of the foregoing, a copy of the foregoing Motion to
    Extend Response Tiem was (i) submitted to the Clerk of the Court at the Courthouse and (ii)
    electronically by email to counsel for Tagnetics, Inc. to


    Stephen B. Stem, Esq.
    Kagan Stem Marinello & Beard, LLC

    238 West Street
    Annapolis, Maryland 2140 l
    Stcm(akaganstcm.corn



    Robert R. Kracht

    McCarthy, Lebit, Crystal & Liffman CO., LPA
    101 West Prospect Avenue, Suite 1800
    Cleveland, OH 44115
    rrka mcca11hylcbit.com


                                                                                   /))
                                                                                   ;
                                                                                       i   I   ,
                                                                                                      t
                                                                                                   ll( .
                                                                             Jonathan Hager, pro
                                                                             •✓•
